DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 6 recite using a Heat Self Molding (HSM) process used in wing molding. The Specification does not disclose the use of HSM in the method. Specifically, there is nothing in the claims about what conditions (e.g., temperature) or starting materials are needed for HSM to occur. At most, paragraph [0033] of Applicant’s e.g., the pre-preg fabric) are affected during curing by expansion of the HSM material from the inside of the wing mold. Moreover, one of ordinary skill in the art may have heard of HSM, material but would not automatically know how to translate the limited description to implement or use it to process wing molding.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN 105690803A, machine translation). 
Regarding claims 1 and 6, Li dislcoses an HSM (Heat Self Molding) process to wing molding (translation, page 1, Abstract), wherein a specific application comprises the following steps: 
cutting a core-type thermal expansion compound, a cladding-type thermal expansion compound and a fiber pre-preg fabric according to a shape and dimensions of the wing (Li translation, page 2 paragraph 13; see also, multiple material coating, page 2, paragraph 27); 
cladding the core-type thermal expansion compound with the cladding-type thermal expansion compound, then cladding the fiber pre-preg fabric on the cladding-type thermal cladding, by definition, is a covering or coating on a structure or material); 
placing a pre-formed product in a wing die, closing a die cover, and heating the die, curing the fiber pre-preg fabric at a first temperature, and then completing the wing molding (Li translation, page 3, paragraph 8); and 
cooling the molding die to a second temperature after molding, opening the die, and taking out the wing (Li translation, page 3, paragraph 8).  
Regarding claims 3 and 7, Li dislcoses wherein the core-type thermal expansion compound refers to a thermosetting expansion composite sheet which expands within a first expansion temperature range, and after expanding, the core-type thermal expansion compound serves as a filled supporting core material and achieves an effect of enhancing the wing strength (curing resin increases wing strength, Li translation, page 3, paragraph 8), wherein of the first expansion temperature range is 60-230°C, a volume of the core-type thermal expansion compound after expansion is 1-50 times that of the core-type thermal expansion compound before expansion, and a pressure applied to the cladding-type thermal expansion compound after expansion is in a range of 0.1-20MPa (Li translation, page 2, paragraph 20); 
the cladding-type thermal expansion compound refers to a thermoplasticity expansion composite sheet which expands in a second expansion temperature range, the compound achieves an effect of filling gaps after expanding, and finally, a wing appearance is obtained, wherein the second temperature range is 60-230°C; a volume of the cladding-type thermal expansion compound after expansion is 1-50 times that of the cladding-type thermal expansion compound before expansion, and a pressure applied to the pre-preg fabric after expansion is within a range of 0.1-20MPa (Li translation, page 2, paragraph 20, 27); and 
the fiber pre-preg fabric is a carbon fiber pre-preg fabric or a glass fiber pre-preg fabric (Li translation, page 2, paragraph 19).  
Regarding claims 4 and 8, Li dislcoses wherein in the molding step, the die is heated such that the pre-preg fabric is cured, wherein the first temperature is 100-240°C, and the heating time is 10-120min (Li translation, page 3, paragraph 10).  
Regarding claims 5 and 9, Li dislcoses wherein in the cooling and de-molding step, the temperature drop rate is within the range of 10°C/min-50°C/min during the cooling operation, and the second temperature is within the range of 15-100°C (Li translation, page 3, paragraph 12).  

Response to Arguments
The Examiner’s objections to the drawings and Specification are withdrawn in view of Applicant’s amendments.
The Examiner’s rejection under § 112(b) is withdrawn in view of Applicant’s amendments.
Applicant's arguments filed February 10, 2021, have been fully considered but they are not persuasive. Applicant’s principle argument is that, while Li teaches a pre-preg fabric and an expansion compound, this reference does not teach a core-type thermal expansion compound. However, paragraph 6 above makes clear that the limitation of a core-type thermal expansion compound is expressly taught by Li.
Regarding Applicant’s remark that the claimed materials are connected by cladding without any connectors, nowhere in the claim set is this limitation recited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is 571-272-4645.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Evan Hulting/
Examiner
Art Unit 1745


/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        May 8, 2021